ORDER
PER CURIAM:
In a March 2, 2007, joint motion for remand, the parties propose that the Court vacate the May 28, 2004, Board of Veterans’ Appeals (Board) decision on appeal. They contend that the Board failed to address the appellant’s arguments that he was entitled to a disability rating for injuries to additional muscle groups than those for which he had been rated. The Court agrees, and the parties’ motion will be granted.
The Court expresses its appreciation to amicus curiae, American Legion, Military Order of the Purple Heart, National Veterans Legal Services Program, United Spinal Association, Veterans Law Group, Paralyzed Veterans of America, and Disabled American Veterans. The Court also extends its gratitude to attorneys Ronald B. Abrams, Margaret C. Bartley, Mark R. Lippman, Christopher J. Clay, Ralph A. Finizio, Michael P. Horan, and William S. Mailander for serving as amicus curiae in this matter and filing briefs with the Court.
On consideration of the foregoing, it is
ORDERED that the March 7, 2007, oral argument scheduled before the Court is cancelled. It is further
ORDERED that the joint motion for remand is GRANTED. The May 28, 2004, Board decision is SET ASIDE and the matter is REMANDED for readjudication in accordance with the bases for remand included in the joint motion. On remand, Mr. Crecco is permitted to submit additional evidence and argument to support his claim. See Kay v. Principi 16 Vet.App. 529 (2002). Further, this order and the joint motion for remand will be included in Mr. Crecco’s claims file. See id.; see also Fletcher v. Derwinski 1 Vet.App. 394 (1991). Under Rule 41(b) of the Court’s Rules of Practice and Procedure, this order is the mandate of the Court.